Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 13-1158

                         JENNIFER W. BRODERICK,

                          Plaintiff, Appellant,

                                       v.

     PNC FINANCIAL SERVICES GROUP, INC., d/b/a PNC MORTGAGE,
         d/b/a PNC MORTGAGE CORPORATION, d/b/a PNC BANK,
   d/b/a PNC BANCORP, d/b/a PNC FINANCIAL SERVICES, d/b/a PNC,

                           Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Joseph L. Tauro, U.S. District Judge]


                                    Before

                          Lynch, Chief Judge,
                Torruella and Kayatta, Circuit Judges.



     Valeriano Diviacchi and Diviacchi Law Office, on brief for
appellant.
     Matthew M. O'Leary, Patrick T. Voke and LeClairRyan, A
Professional Corporation, on brief for appellee.




                                May 23, 2014
          Per Curiam.    Plaintiff-Appellant Jennifer W. Broderick

("Broderick") alleged a Massachusetts state-law claim for unfair

and deceptive trade practices in connection with the origination of

a "no income verification" home mortgage loan.     She now appeals

from the district court's dismissal of her amended complaint as

time-barred under the relevant statute of limitations.

          Having thoroughly reviewed the record and Broderick's

brief on appeal, we affirm the dismissal of her amended complaint

substantially for the reasons stated by the district court. We add

that, in view of the final judgment in Broderick's previous civil

action, Broderick v. PNC Mortgage Corp., No. 1:11-cv-10047-WGY (D.

Mass.), her claim is likely barred under the doctrine of claim

preclusion.   See, e.g., Silva v. City of New Bedford, 660 F.3d 76,

78-81 (1st Cir. 2011).

          AFFIRMED.




                                -2-